Citation Nr: 0806013	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected type II diabetes 
mellitus.  

2.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to service-connected type II 
diabetes mellitus.  

3.  Entitlement to service connection for an eye condition, 
claimed as diabetic retinopathy, including as secondary to 
service-connected type II diabetes mellitus.  

4.  Entitlement to service connection for a skin condition, 
including as secondary to service-connected type II diabetes 
mellitus.  

5.  Entitlement to service connection for a lung condition, 
including as secondary to service-connected type II diabetes 
mellitus.  

6.  Entitlement to an initial rating in excess of 20 percent 
for service-connected type II diabetes mellitus.

7.  Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana in July 2002, January 2005, March 2005, and January 
2006.

In the July 2002 rating decision, service connection for type 
II diabetes mellitus was granted on a presumptive basis due 
to herbicide exposure.  A 20 percent evaluation was assigned 
effective July 16, 2001.  The January 2005 rating decision 
denied service connection for peripheral vascular disease of 
both legs and hypertension, both claimed as secondary to 
service-connected type II diabetes mellitus.  

A March 2005 rating decision granted service connection for 
PTSD, depressive disorder, with a 30 percent evaluation 
effective December 20, 2004.  The veteran filed a notice of 
disagreement (NOD) and the RO subsequently increased the 
rating to 50 percent, effective December 20, 2004.  See May 
2006 rating decision.  Despite the increased rating granted 
by the RO, the veteran's appeal remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

Lastly, the January 2006 rating decision denied service 
connection for an eye disability, a skin condition (of the 
neck and left and right legs) and a lung disability, all on a 
secondary basis to service-connected type II diabetes 
mellitus, and also denied the claim for a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, the veteran submitted additional 
evidence (records related to prescribed medications) directly 
to the Board in December 2007.  In a January 2008 informal 
hearing presentation, the veteran's representative indicated 
that the veteran did not wish to waive consideration of the 
evidence by the RO.  As such, remand to the RO/AMC is 
required for consideration of this evidence.  38 C.F.R. § 
20.1304(c) (2007).

Secondly, review of the claims folder reveals that treatment 
records from the VA Medical Center (VAMC) in Shreveport, 
Louisiana, have been associated with the claims folder.  It 
appears, however, that the majority of these documents were 
submitted by the veteran rather than obtained by the RO.  It 
also appears that the associated records do not comprise the 
veterans' complete record from this facility.  On remand, the 
RO/AMC should request the veterans' complete treatment 
records from the Shreveport VAMC since June 2002.  

In addition, the evidence of record reveals that the veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  See undated statement of claims 
presented submitted by R.A.L.  The medical and legal 
documents pertaining to this award have not been associated 
with the claims folder.  The possibility that SSA records 
could contain evidence relevant to the claims cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  The case, therefore, 
must be remanded to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2007).

The veteran seeks increased initial ratings for service-
connected type II diabetes mellitus and PTSD.  He underwent 
VA compensation and pension (C&P) examinations for diabetes 
mellitus and for PTSD in July 2004 and in March 2005, 
respectively.  The diabetes mellitus examination is now over 
three years old and the PTSD examination is almost three 
years old.  In light of the foregoing, fundamental fairness 
to the veteran warrants more contemporaneous VA C&P 
examinations for the purpose of ascertaining the current 
severity of his service-connected type II diabetes mellitus 
and PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (when a veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination).  The veteran is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 
3.158 and 3.655 (2007).

The veteran's claims for service connection were denied on 
both a direct and secondary basis.  However, he has not been 
provided notice of the information and evidence that is 
necessary to substantiate a claim for service connection on a 
direct basis.  See 38 U.S.C.A. § 5103(a).  This should be 
accomplished on remand.   

In addition, the veteran seeks entitlement to service 
connection for hypertension as secondary to service-connected 
type II diabetes mellitus.  During the July 2004 VA C&P 
diabetes mellitus examination, the veteran was diagnosed with 
essential hypertension, which by definition is hypertension 
occurring without discoverable organic cause.  See Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  

The regulations pertinent to claims for service connection on 
a secondary basis were recently amended in light of the case 
Allen v. Brown, 7 Vet. App. 439 (1995).  They now provide 
that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  In other words, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In light of this regulatory change, which was not 
addressed during the July 2004 VA C&P diabetes mellitus 
examination, the claim must be remanded in order for the 
RO/AMC to obtain an opinion regarding whether the veteran's 
essential hypertension had been aggravated by his service-
connected type II diabetes mellitus.  This opinion can be 
obtained from the examiner who assesses the severity of the 
veteran's service-connected type II diabetes mellitus.  

The Court of Appeals for Veterans Claims has held that when 
an appellant files a timely NOD and there is no issuance of a 
SOC, the Board should remand, rather than refer, the issue to 
the RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  In a January 2006 rating decision, 
entitlement to a TDIU due to service-connected disability was 
denied.  The veteran's representative thereafter submitted a 
NOD, indicating that the veteran desired to appeal that 
issue.  See January 2006 NOD.  The record before the Board, 
however, does not show that the RO issued a SOC concerning 
the issue of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate a claim 
for service connection on a direct basis; 
(2) about the information and evidence 
that VA will seek to provide; (3) about 
the information and evidence the claimant 
is expected to provide; and (4) request 
that he provide any evidence in his 
possession that pertains to the claims.  
He should also be notified about the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain the veteran's complete 
treatment records from the VAMC in 
Shreveport, Louisiana, dated since June 
2002.  

3.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.  

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected type II diabetes mellitus.  The 
veteran's claims folder should be 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected diabetes mellitus.  

The examiner is also specifically asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's diabetes mellitus either (a) 
caused or (b) aggravated his essential 
hypertension.  

The examiner should state whether or not 
the veteran's diabetes mellitus requires 
regulation of activities (i.e., avoidance 
of strenuous occupational and 
recreational activities).  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

5.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The veteran's claims 
folder should be available to and 
reviewed by the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

6.  Issue a SOC concerning the veteran's 
disagreement with the denial of 
entitlement to a TDIU in the January 2006 
rating decision.  He should be informed 
that a timely substantive appeal must be 
filed to perfect his appeal as to this 
issue.  

7.  Thereafter, readjudicate the claims 
on appeal, with consideration of all 
evidence obtained since the issuance of 
the July 2007 SSOC.  If the benefits 
sought on appeal are not granted, issue 
an updated SSOC and give the veteran and 
his representative an appropriate amount 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


